UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

)
UNITED STATES OF AMERICA )
)
V. ) Criminal No. 21-0598 (PLF)

)
TERENCE SUTTON )
and )
ANDREW ZABAVSKY, )
)
Defendants. )
)

ORDER

On September 29, 2022, the Court will hear oral argument on certain pending
motions in limine in Courtroom 29A of the William B. Bryant Annex to the E. Barrett Prettyman
Courthouse beginning at 1:00 p.m. See Amended Scheduling Order [Dkt. No. 179] at 4; Minute
Order (Sept. 26, 2022) (rescheduling the time to 1:00 p.m.). The Court now informs the parties

of the issues raised in the motions in limine on which the Court intends to hear argument and sets

 

forth time limits allotted for argument on each issue.! Accordingly, it is hereby

 

l The parties have submitted the following briefs related to the pending motions in

limine: Defendant Andrew Zabavksy’s Motion to Suppress Tangible Evidence, Statements, and
Identification Evidence (““Zabavsky Mot.”) [Dkt. No. 255]; Government’s Omnibus Motion in
Limine (“Gov’t Mot.”) [Dkt. No. 256]; Terence D. Sutton, Jr.’s, Motion in Limine to Permit
Evidence Regarding Decedent’s Criminal Background, the Kennedy Street Crew, and Kennedy
Street Drug Corridor (“Sutton Kennedy Mot.”) [Dkt. No. 257]; Terence D. Sutton, Jr.’s, Motion
in Limine to Preclude Admission of Body Word Camera Videos and Sound (“Sutton BWC
Mot.”) [Dkt. No. 258]; Terence D. Sutton, Jr.’s, Motion in Limine to Preclude Admission of
404(b) Evidence Noticed by Government (“Sutton 404(b) Mot.’’) [Dkt. No. 259]; Terence D.
Sutton, Jr.’s, Motion in Limine to Exclude Evidence Regarding the Metropolitan Police
Department’s General Order on Vehicular Pursuits (“Sutton MPD Mot.”) [Dkt. No. 260};
Defendant Andrew Zabavksy’s Opposition to Government’s Omnibus Motion in Limine
(“Zabavsky Opp.”) [Dkt. No. 268]; Government’s Opposition to Sutton’s Motion in Limine to
Exclude Evidence Regarding the Metropolitan Police Department’s General Order on Vehicular

 
ORDERED that oral argument on September 29, 2022 will proceed pursuant to
the following schedule:

1. Argument regarding the admissibility of MPD General Orders and
changes to MPD General Orders. See Sutton MPD Mot.; Gov’t Mot. at 11-12; Sutton Opp.

at 15-21; Gov’t MPD Opp.; Gov’t Reply at 9-10; Sutton MPD Reply.

 

Argument Time (45 minutes)

 

Mr. Sutton (opening) 15 minutes

 

The government (response) | 15 minutes

 

Mr. Sutton (rebuttal) 5 minutes

 

 

 

 

2. Argument regarding Mr. Karon Hylton-Brown’s character, criminal

history, and alleged associations with the Kennedy Street Crew, and the Kennedy Drug Corridor,

 

Pursuits (““Gov’t MPD Opp.”) [Dkt. No. 269]; Government’s Opposition to Defendant Motion in
Limine to Exclude Body-Worn Cameras and Sound (“Gov’t BWC Opp.”) [Dkt. No. 270];
Government’s Opposition to Defendant Zabavsky’s Motion to Suppress Tangible Evidence,
Statements, and Identification Evidence (“Gov’t Zabavsky Opp.”) [Dkt. No. 271]; Terence D.
Sutton, Jr.’s, Opposition to the Government’s Omnibus Motion in Limine (“Sutton Opp.”) [Dkt.
No. 272]; Government’s Opposition to Defendant Motion in Limine to Exclude Evidence Under
Federal Rule of Evidence 404(b) (“Gov’t 404(b) Opp.”) [Dkt. No. 273]; Government’s
Opposition to Defendant Sutton’s Motion in Limine to Admit Evidence of the Decedent’s
Criminal Background, the Kennedy Street Crew, and Kennedy Street Drug Corridor (““Gov’t
Kennedy Opp.”) [Dkt. No. 274]; Defendant Andrew Zabavksy’s Reply in Support of his Motion
to Suppress Tangible Evidence, Statements, and Identification Evidence (“Zabavsky Reply’’)
[Dkt. No. 280]; Terence D. Sutton, Jr.’s Reply tO Government’s Opposition to his Motion in
Limine to Exclude Evidence Regarding the Metropolitan Police Department’s General Order on
Vehicular Pursuits (“Sutton MPD Reply’) [Dkt. No. 281]; Terence D. Sutton, Jr.’s Reply in
Support of his Motion in Limine to Exclude Evidence Under Federal Rule of Evidence 404(b)
(“Sutton 404(b) Reply”) [Dkt. No. 282]; Terence D. Sutton, Jr.’s Reply in Support of his Motion
in Limine to Preclude Admission of Body Worn Camera Videos and Audio (“Sutton BWC
Reply”) [Dkt. No. 283]; Terence D. Sutton, Jr.’s Reply to Government’s Opposition to his
Motion in Limine to Permit Evidence Regarding Decedent’s Criminal Background, the Kennedy
Street Crew, and Kennedy Street Drug Corridor (“Sutton Kennedy Reply”) [Dkt. No. 284]; and

Government’s Reply to Defendants’ Oppositions to Government’s Omnibus Motion in Limine
(“Gov’t Reply”) [Dkt. No. 285].

 
as well as community responses to Mr. Hylton-Brown’s death. See Gov’t Mot. at 3-7, 10-11;

Sutton Opp. at 15; Zabavsky Opp. at 1-5; Gov’t Reply at 1-5, 8-9; Sutton Kennedy Mot.; Gov’t

Kennedy Opp.; Sutton Kennedy Reply.

 

Argument Time (55 minutes)

 

The government (opening) | 15 minutes

 

Mr. Sutton (response) 20 minutes

 

Mr. Zabavsky (response) 10 minutes

 

The government (rebuttal) | 10 minutes

 

 

 

 

3. Argument regarding body worn cameras and evidence implying
impropriety from the deactivation of body worn cameras. See Sutton BWC Mot.; Zabavsky

Mot. at 6-8; Gov’t BWC Opp.; Sutton BWC Reply; Zabavsky Reply at 3-4.

 

Argument Time (55 minutes)

 

Mr. Sutton (opening) 15 minutes

 

Mr. Zabavsky (opening) 10 minutes

 

The government (response) | 20 minutes

 

Mr. Sutton (rebuttal) 5 minutes

 

Mr. Zabavsky (rebuttal) 5 minutes

 

 

 

 
FURTHER ORDERED that all other issues raised in the parties’ motions in
limine will be decided based on the parties’ written submissions or will be scheduled for oral
argument at a later date.

SO ORDERED.

OB Zsa te

PAUL L. FRIEDMAN
United States District Judge

DATE: a]ae laa